Case 1:19-cv-24822-CMA Document 48 Entered on FLSD Docket 01/22/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-24822-CIV-ALTONAGA/Goodman

  SECURITIES AND EXCHANGE COMMISSION,

                                   Plaintiff,

  v.

  NIT ENTERPRISES, INC. (Delaware);
  NIT ENTERPRISES, INC. (Florida);
  NIT ENTERPRISES FL, INC.;
  GARY R. SMITH;
  JASON M. GANTON; and
  JAMES E. CLEARY,

                                   Defendants, and

  ARIADNI SMITH a/k/a “AUDREY CARRESE,”

                          Relief Defendant.
  ___________________________________________/

                   ORDER ON DEFAULT FINAL JUDGMENT PROCEDURE

          THIS CAUSE came before the Court upon the Clerk’s Default [ECF No. 40], and the

  Court’s Order [ECF No. 41], both entered on January 22, 2020. Upon review of the record, it

  appears that Defendants, NIT Enterprises FL, Inc. and NIT Enterprises, Inc. (Florida) have indeed

  failed to respond to the Complaint, nor have counsel for Defendants appeared in the action. 1

          Therefore, it is ORDERED that Plaintiff, Securities and Exchange Commission, must file

  one of the following two responses by January 29, 2020:




  1
   Defendants, NIT Enterprises FL, Inc. and NIT Enterprises, Inc. (Florida)’s authorized agent, proceeding
  pro se, filed an answer to the Complaint. (See Answer Compl. [ECF No. 30]). On December 5, 2019, the
  Court entered an Order [ECF No. 31] requiring Defendants, as artificial entities, to retain counsel and file
  notices of appearance. (See Dec. 5, 2019 Order). Defendants failed to do so.
Case 1:19-cv-24822-CMA Document 48 Entered on FLSD Docket 01/22/2020 Page 2 of 3
                                                      CASE NO. 19-24822-CIV-ALTONAGA/Goodman


          (1) Where there is only one Defendant, or where there are multiple Defendants, 2 but no

  allegations of joint and several liability, and no possibility of inconsistent liability between

  Defendants, Plaintiffs shall file a motion for default final judgment.

          The motion for default final judgment must include affidavits of any sum certain due by

  Defendant, and any other supporting documentation necessary to determine Plaintiff’s measure of

  damages.     The motion shall also be accompanied by (1) the necessary affidavit under the

  Servicemembers Civil Relief Act, 50 U.S.C. section 3931(b), if applicable; (2) a proposed order;

  and (3) a proposed final judgment. (These last two are required by Local Rule 7.1(a)(2).). In

  accordance with the CM/ECF Administrative Procedures, the proposed orders shall be submitted

  to the Court by e-mail in Word format at altonaga@flsd.uscourts.gov. Plaintiff shall send a

  copy of the motion to Defendants’ counsel or to Defendants, if they do not have counsel. In the

  certificate of service, Plaintiff shall indicate that notice was sent to Defendants and the addresses

  where the notice was sent.

          If Defendants fail to move to set aside the Clerk’s Default or respond to the motion for

  default final judgment within the time permitted by the Rules, default final judgment may be

  entered, which, simply put, means Plaintiff may be able to take Defendants’ property or money,

  and/or obtain other relief against Defendants.

          (2) Where there are multiple Defendants and allegations of joint and several liability, or

  the possibility of inconsistent liability between Defendants, Plaintiff shall file a notice of joint

  liability. See Frow v. De La Vega, 82 U.S. 552, 554 (1872); 10A CHARLES ALAN WRIGHT ET AL.,

  FEDERAL PRACTICE AND PROCEDURE § 2690 (4th ed. 2017) (citing Frow, 82 U.S. at 554); see also



  2
    If there are multiple Defendants, Plaintiff must state in the motion for default final judgment that there are
  no allegations of joint and several liability and set forth the basis why there is no possibility of inconsistent
  liability.
                                                         2
Case 1:19-cv-24822-CMA Document 48 Entered on FLSD Docket 01/22/2020 Page 3 of 3
                                                   CASE NO. 19-24822-CIV-ALTONAGA/Goodman


  Gulf Coast Fans, Inc. v. Midwest Elecs. Imps., Inc., 740 F.2d 1499, 1512 (11th Cir. 1984).

          The notice of joint liability must briefly describe the allegations and advise the Court of

  the status of the other Defendants’ liability. Once liability is resolved as to all Defendants, Plaintiff

  may move for the entry of default final judgment against Defendants, as described in (1) above,

  no later than 14 days thereafter.

                        *                            *                             *

          Plaintiff’s failure to file for a motion for default final judgment or notice of joint liability

  within the specified time will result in a dismissal without prejudice as to the defaulting

  Defendants.

          DONE AND ORDERED in Miami, Florida, this 22nd day of January, 2020.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE

  cc:     counsel of record




                                                     3
